Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 04/04/2022.
Claims 1-20 are pending.
Claims 1, 8 and 15 have been amended.

CLAIM OBJECTIONS
The applicant’s arguments/remarks filed on 04/04/2022 regarding Objection to the claims have been fully considered and persuasive. The applicant amended the claim 8, and added “including a memory storage and one or more processors in communication with the memory storage, the communication system” after “communication system”. The objections in this regard have been withdrawn. 

Claim Interpretation – 35 USC § 112 
The applicant’s arguments/remarks filed on 04/04/2022 regarding claim interpretation to the claim 8 have been fully considered and persuasive. The applicant amended the claim 8, and added “including a memory storage and one or more processors in communication with the memory storage, the communication system” after “communication system”. Thus, the communication system has physical structure to perform the recited function, and “mobility management network element” and “V2X parameter configuration network element” are part of communication system, thus, the either one element of the system has sufficient structure to perform the recited function. These are further explained specification, such as in paragraph [0071] of specification, “Further, for example, the terminal is UE, the mobility management network element is an AMF, and the V2X parameter configuration network element is a PCF.” etc. The interpretation in this regard has been withdrawn. 

Claim Rejections – 35 USC § 112 
The applicant’s arguments/remarks filed on 04/04/2022 regarding claim rejections to the claims 8-14 have been fully considered and persuasive. The applicant amended the claim 8, and added “including a memory storage and one or more processors in communication with the memory storage, the communication system” after “communication system”. Thus, the communication system has physical structure to perform the recited function, and “mobility management network element” and “V2X parameter configuration network element” are part of communication system, thus, the either one element of the system has sufficient structure to perform the recited function. These are further explained specification, such as in paragraph [0071] of specification, “Further, for example, the terminal is UE, the mobility management network element is an AMF, and the V2X parameter configuration network element is a PCF.” etc. The rejections in this regard have been withdrawn. 

Response to Arguments
The applicant's arguments/remarks filed on 04/04/2022 regarding claims 1-20  have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
As to claims 1, 8, and 15, applicant argues that claims have been amended to clarify the invention, “the parameter configuration network element is a control plane network element deployed by a network operator whereby the V2X configuration parameter can be managed by the control plane”. Cavalcanti 1 fails to teach a parameter request message used to request a V2X configuration parameter of the terminal from the V2X parameter configuration network element, wherein the parameter configuration network element is a control plane network element deployed by a network operator as recited in the claims. Cavalcanti 2 is cited as teaching that a configuration parameter can be sent to a terminal and used by the terminal for perform a V2X service. Cavalcanti 2 fails to cure the deficiencies of Cavalcanti 1.
Examiner’s Response
The applicant's arguments/remarks filed on 04/04/2022 regarding claims 1-20 have been fully considered and are not persuasive. The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited arts, Freda et al.(hereinafter referred to as Freda) (WO 2017/136627  A1).
Freda teaches wherein sending, by the mobility management network element, a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message (See at least ¶ [0109], “the vehicular and/or pedestrian WTRU (wireless transmit/receive unit (WTRU)) may receive a configuration for one or more parameters from another device via direct PC5 interface communication using a control plane protocol over PC5 interface”), wherein the parameter request message is used to request a V2X configuration parameter of the terminal from the V2X parameter configuration network element (See at least Abstract, “The WTRU may receive a configuration. The configuration may include possible or selectable radio configuration parameters. The determination of the set of radio configuration may be based, at least in part, on the identified contextual information of the WTRU. The WTRU may configure the WTRU using the determined set of radio configuration parameters”; and ¶ [0027], “wireless communication devices associated with pedestrians may transmit and/or receive V2X messages. A roadside unit (RSU) may be a communication device that transmits V2X messages to support vehicular communications”), wherein the parameter configuration network element is a control plan network element deployed by a network operator (See at least ¶ [0109], “the vehicular and/or pedestrian WTRU may receive a configuration for one or more parameters from a RSU node using an application layer protocol and/or over the control plane”).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatenable over Cavalcanti et al. (hereinafter referred to as Cavalcanti1) (U.S. Pub. No. 2018/0159935 A1), in view of Cavalcanti et al. (hereinafter referred to as Cavalcanti2) (U. S. Patent. No. 20180167790 A1), and further in view of Freda et al.(hereinafter referred to as Freda) (WO 2017/136627 A1).
As to claim 1, Cavalcanti1 teaches a communication method, comprising: receiving, by a mobility management network element, a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); sending, by the mobility management network element, a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message is used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”), sending, by the V2X parameter configuration network element, the V2X configuration parameter to the mobility management network element based on the parameter request message; and receiving, by the mobility management network element, the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service; wherein the parameter configuration network element is a control plane network element deployed by a network operator.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).
Although Cavalcanti1 and Cavalcanti2 teach the substantial features of the claimed invention, Cavalcanti1 and Cavalcanti2 fail to expressly teach wherein the parameter configuration network element is a control plane network element deployed by a network operator.
In analogous teaching, Freda exemplifies this wherein Freda teaches wherein the parameter configuration network element is a control plan network element deployed by a network operator (See at least ¶ [0109], “the vehicular and/or pedestrian WTRU may receive a configuration for one or more parameters from a RSU node using an application layer protocol and/or over the control plane”).
Thus, given the teaching of Freda, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Freda, system or method for transmitting and/or receiving messages, such as V2X messages, into Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that determine configuration parameters being based (See Freda: Abstract).

As to claim 2, Cavalcanti1, Cavalcanti2 and Freda teach the method according to claim 1. Cavalcanti1 further teaches wherein the sending, by the mobility management network element, a parameter request message to a V2X parameter configuration network element based on the registration request message comprises: in case that the terminal is authorized to use the V2X service, and the registration request message carries capability indication information used to indicate that the terminal supports V2C communication over PC5, sending, by the mobility management network element, the parameter request message to the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 3, Cavalcanti1, Cavalcanti2 and Freda teach the method according to claim 1. Cavalcanti1 further teaches wherein the sending, by the mobility management network element, location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”); and determining, by the V2X parameter configuration network element based on a prestored correspondence between location information and a V2X configuration parameter, the V2X configuration parameter corresponding to the location information (See at least ¶ [0025], “See some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”, and Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”).

As to claim 4, Cavalcanti1, Cavalcanti2 and Freda teach the method according to claim 1. Cavalcanti2 further teaches wherein the method further comprises: in case that the mobility management network element determines, based on location information of the terminal, that the terminal moves out of a preset area, sending, by the mobility management network element, a notification message to the V2X parameter configuration network element, wherein the notification message is used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”); sending, by the V2X parameter configuration network element, a V2X configuration parameter of the terminal to the mobility management element, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service outside the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 5, Cavalcanti1, Cavalcanti2 and Freda teach the method according to claim 1. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 6, Cavalcanti1, Cavalcanti2 and Freda teach the method according to claim 1. Cavalcanti2 further teaches wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 7, Cavalcanti1, Cavalcanti2 and Freda teach the method according to claim 1. Cavalcanti1 further teaches wherein the V2X configuration parameter comprises a parameter used for V2X communication over PC5 (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 8, Cavalcanti1 teaches a communication system, comprising: a mobility management network element, and a vehicle-to-everything (V2X) parameter configuration network element (See at least Fig. 5, “UE sends registration request to V2X ProSe Function (V2X configuration info)”), wherein the mobility management network element is configured to receive a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); and send a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message can be used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”); the V2X parameter configuration network element is configured to send the V2X configuration parameter to the mobility management network element based on the parameter request message; and the mobility management network element is further configured to receive the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein the mobility management network element is further configured to receive the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service; wherein the parameter configuration network element is a control plane network element deployed by a network operator.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein the mobility management network element is further configured to receive the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).
Although Cavalcanti1 and Cavalcanti2 teach the substantial features of the claimed invention, Cavalcanti1 and Cavalcanti2 fail to expressly teach wherein the parameter configuration network element is a control plane network element deployed by a network operator.
In analogous teaching, Freda exemplifies this wherein Freda teaches wherein the parameter configuration network element is a control plan network element deployed by a network operator (See at least ¶ [0109], “the vehicular and/or pedestrian WTRU may receive a configuration for one or more parameters from a RSU node using an application layer protocol and/or over the control plane”).
Thus, given the teaching of Freda, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Freda, system or method for transmitting and/or receiving messages, such as V2X messages, into Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that determine configuration parameters being based (See Freda: Abstract).

As to claim 9, Cavalcanti1, Cavalcanti2 and Freda teach the system according to claim 8. Cavalcanti1 further teaches wherein the mobility management network element is further configured to: in case that the terminal is authorized to use the V2X service, and the registration request message carries capability indication information used to indicate that the terminal supports V2C communication over PC5, send the parameter request message to the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 10, Cavalcanti1, Cavalcanti2 and Freda teach the system according to claim 8. Cavalcanti1 further teaches wherein the mobility management network element is further configured to send location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”); and the V2X parameter configured network element is further configured to determine, based on a prestored correspondence between location information and a V2X configuration parameter, the V2X configuration parameter corresponding to the location information (See at least ¶ [0025], “See some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”, and Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”).

As to claim 11, Cavalcanti1, Cavalcanti2 and Freda teach the system according to claim 8. Cavalcanti2 further teaches wherein the mobility management network element is further configured to: determine, based on location information of the terminal, that the terminal moves out of a preset area, and send a notification message to the V2X parameter configuration network element, wherein the notification message is used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”); and the V2X parameter configuration network element is further configured to send a V2X configuration parameter of the terminal to the mobility management element, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service outside the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 12, Cavalcanti1, Cavalcanti2 and Freda teach the system according to claim 11. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 13, Cavalcanti1, Cavalcanti2 and Freda teach the system according to claim 8. Cavalcanti2 further teaches wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 14, Cavalcanti1, Cavalcanti2 and Freda teach the system according to claim 8. Cavalcanti1 further teaches wherein the V2X configuration parameter comprises a parameter used for V2X communication over PC5 (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 15, Cavalcanti teaches a communication apparatus, comprising: a memory storage  comprising instructions; and one or more processors in communication with the memory storage , wherein the one or more processors execute the instructions (See at least ¶ [0058], “The V2X UE can comprise one or more processors and memory configured”) to: comprising: receiving, by a mobility management network element, a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); sending, by the mobility management network element, a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message is used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”); sending, by the V2X parameter configuration network element, the V2X configuration parameter to the mobility management network element based on the parameter request message; and receiving, by the mobility management network element, the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service; wherein the parameter configuration network element is a control plane network element deployed by a network operator.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).
Although Cavalcanti1 and Cavalcanti2 teach the substantial features of the claimed invention, Cavalcanti1 and Cavalcanti2 fail to expressly teach wherein the parameter configuration network element is a control plane network element deployed by a network operator.
In analogous teaching, Freda exemplifies this wherein Freda teaches wherein the parameter configuration network element is a control plan network element deployed by a network operator (See at least ¶ [0109], “the vehicular and/or pedestrian WTRU may receive a configuration for one or more parameters from a RSU node using an application layer protocol and/or over the control plane”).
Thus, given the teaching of Freda, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Freda, system or method for transmitting and/or receiving messages, such as V2X messages, into Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that determine configuration parameters being based (See Freda: Abstract).

As to claim 16, Cavalcanti1, Cavalcanti2 and Freda teach the apparatus according to claim 15. Cavalcanti1 further teaches wherein the one or more processors are configured to: in case that the terminal is authorized to use the V2X service, and the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5, send the the parameter request message to the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”);

As to claim 17, Cavalcanti1, Cavalcanti2 and Freda teach the apparatus according to claim 15. Cavalcanti1 further teaches wherein the one or more processors are configured to: send location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”).

As to claim 18, Cavalcanti1, Cavalcanti2 and Freda teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the one or more processors are configured to: determine, based on location information of the terminal, that the terminal moves out of a preset area; and send a notification message to the V2X parameter configuration network element, wherein the notification message can be used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 19, Cavalcanti1, Cavalcanti2 and Freda teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 20, Cavalcanti1, Cavalcanti2 and Freda teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Freda, system or method for transmitting and/or receiving messages, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
07/07/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456